PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MILLEN, WHITE, ZELANO & BRANIGAN, P.C.
2200 CLARENDON BLVD.
SUITE 1400
ARLINGTON, VA 22201


In re Application of 				:
GROPPEL et al. 			: 	Decision on Petition
Serial No.: 16/766,531		:
Filed:   May 22, 2020           	:	
Docket No.:  BOEHMERP-0288

This letter is in response to the Petition under 37 C.F.R. § 1.181, filed on June 14 2022, to request review of the requirement for restriction and election by original presentation made in the May 23, 2022 Non-Final Office Action.
  
BACKGROUND

A review of the file history shows that this application was filed under 35 U.S.C. § 371 on May 22nd 2020, and contained claims 1-11.   

I. The first Office action, mailed August 5, 2021 examined compound claims 1-11 and raised rejections of the claims under 35 U.SC. 101, 35 U.S.C. 112 (b) and 35 U.S.C. 102(a)(1).  

II. On November 4, 2021, applicants filed a response amending claims 1-11 (to a “medicament” composition) and further adding new claims drawn to two separate methods of treatment; claims 12-22 (method of treatment) and claims 23-24 (method of reducing the risk of occurrence of hematuria), respectively. 

III. On November 17, 2021, a final office action was mailed that addressed amended claims 1-10 on the merits, but withdrew from consideration amended composition claim 11 and newly presented method claims 12-24 relying on “election by original presentation” (see pages 2-3 of the final office action) 

IV. On February 15, 2022, a petition to review the election by original presentation requiring restriction and election of species was filed by applicant. 

V. On February 24, 2022, a petition decision which granted the relief requested in the February 15, 2022, to withdraw the Final Rejection and provide a clear rationale for restriction (e.g. under Lack of Unity).

VI.  On May 23, 2022, a Non-Final Office action was mailed which provided a rationale for restriction (under lack of unity) between the originally examined Group I (composition claims 1-11) and Group II (method claims 12-24) and an election by original presentation of the composition claims 1-11; with claims 12-24 withdrawn from consideration. See pages 2-5 of the Non-Final Office action. 

VII. On June 14 2022, the instant petition requests review of the requirement for restriction and election by original presentation made in the May 23, 2022 Non-Final Office Action.

RELEVANT PROVISIONS
MPEP § 1850 Unity of Invention Before the International Searching Authority [R-08.2017]PCT Rule 13 Unity of Invention
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

13.1 Requirement
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
The method for determining unity of invention under PCT Rule 13  shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application

(1) a product and a process specially adapted for the manufacture of said product; or 
(2) a product and process of use of said product; or 
(3) a product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) a process and an apparatus or means specifically designed for carrying out the said process; or 
(5) a product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. 






MPEP §1850 II   

Evidence of Unity of Invention (e.g. lack of a “special technical feature”) under PCT RULE 13.2 can be determined:

“A priori” 
Lack of unity of invention is evident prior to consideration of the claims in relation to the prior art
“A posteriori”
Lack of unity of invention is evident only after taking the prior art into consideration
The prior art demonstrates that the claimed common technical features do not make a “contribution” over the prior art     

MPEP 818.02(a) Election By Originally Presented Claims 
Where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.
The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.

MPEP 821.03    Claims for Different Invention Added After an Office Action
Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.
37 C.F.R. 1.145   Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.



DISCUSSION 

Applicant’s June 14, 2022 petition was considered in light of the record taken as a whole.

The petition does not contest the USPTO’s determination that their originally claimed subject matter was directed to two separate inventions.

However, the petition indicates that it is “improper to deny applicant an opportunity to elect which one of these originally presented invention they wish to pursue in the current application”.  

In this regard, Applicants contest the USPTO’s determination that amended claims 1-11 were constructively elected. It is argued that amended claims 1-11 are directed to a medicament, which was not originally claimed. Amended claims 1-11 were presented simultaneously with new process claims 12-24. There is no basis for finding the “new” medicament claims 1-11 were constructively elected over the new process claims 12-24.

See petition e.g. page 3, items 7) and 8). 

The Petition arguments were considered, but deemed non-persuasive for the following reasons.

In the August 5, 2021 Non-Final Office Action, originally presented claims 1-11 drawn to a compound that is 2-({3-fluoro-3’-methoxy-[1, 1'-bipheny1]-4-yl} carbamoyl)cyclopent-1-ene-1-carboxylic acid) according to formula (I) were examined.

On November 4, 2021, applicants filed a response to the first office action, in which compound claims 1-11 were amended to recite a “composition” comprising the compound; and method claims 12-24 were added.

On February 9, 2021, a final office action was mailed that addressed amended claims 1-10 on the merits, but withdrew from consideration amended composition claim 11 and newly presented method claims 12-24 relying on “election by original presentation” (see pages 2-3 of the final office action) without providing a basis for restriction under PCT lack of unity. 

Applicant’s Feb. 15, 2022 petition challenging the basis for restriction and requesting withdrawal of the non-final was granted along with the requested relief i.e. to withdraw the Final Rejection and provide a clear rationale for restriction (e.g. under Lack of Unity).

Consistent with the petition decision, the final rejection was withdrawn, and a Non-Final Office action was mailed on May 23, 2022, that provided a detailed restriction under PCT lack of unity between Group I (claims 1-11 as originally presented and amended) and Group II (claims 12-24) to methods which were withdrawn from consideration as being nonelected; along with a right of rejoinder. 

The May 23,2022 Non-Final provided a detailed restriction between Groups I and II as lacking unity due to the “compound” or “(medicament) composition” lacking a “special” technical feature since it was known in the prior art (which is not at issue).

Due to the constructive election of compound/composition claims 1-11, the newly presented method claims 12-24 were withdrawn from consideration pursuant to 37 CFR 1.142(b) and MPEP 821.03.

Thus, the proper restriction resulted in the withdrawal of the method claims pursuant to election by original presentation consistent with the MPEP section cited by the examiner which is reproduced above. 

The grouping of originally presented claims 1-11 (compound) and amended claims 1-11 (composition) is consistent with the lack of unity in which the compound and composition both lack a “special technical” feature and there is no evidence of record that the amended claims 1-11 are patentably distinct from originally presented claims 1-11. 

The raising of a rejection under 35 USC 101 in the original office action (which was subsequently withdrawn) is not dispositive of whether claims 1-11 as originally presented are patentably distinct from claims 1-11, as amended. 

It is also noted that “rejoinder” of Group II is available as an option, upon the indication of allowable subject matter of the originally elected Grp I invention. 

 
DECISION

The Petition under 37 CFR § 1.181 is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR § 1.181(f). No extension of time under 37 CFR § 1.136(a) is permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR § 1.181(f)). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR § 1.181”.


Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone Bennett Celsa at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.



/DANIEL M SULLIVAN/
Director, Technology Center 1600